Title: Plan of the Formation of a Regiment for Exercise or Battle, [December 1799–March 1800]
From: Hamilton, Alexander
To: 


[December, 1799–March, 1800]
A Regiment of Infantry is composed of a Lt Colonel Commandant 2 Majors first and second, An Adjutant a Pay Master and a Quarter Master who are Lieutenants, a surgeon & two surgeons Mates Two Sergeant Majors 2 Quarter Master sergeants Two Chief Musicians first and second Ten Captains Ten first and ten second lieutenants besides the three Lieutenants before mentioned, Ten Cadets Forty sergeants forty Corporals Nine hundred and twenty private soldiers and Twenty private Musicians.

It is distributed into Batalions divisions companies Platoons sections squads and files.
A batalion consists of a Major a Sargeant Major a Quarter Master sergeant a chief Musician four batalion companies and a flank company.
A Division consists of two companies.
A company consists of a captain two lieutenants first and second a cadet four Sergeants four Corporals Ninety two private soldiers and two private Musicians.
A company is subdivided equally into two platoons, a platoon into two sections & a section into two squads—a squad consisting of four files of three or six files of two.
The batalion companies shall be numbered from 1 to 8 according to the relative ranks of the Captains who from time to time shall respectively command them.
One Batalion commanded by the first Major shall form the right of the Regiment and shall consist of the First Third fifth and seventh of the batalion companies with one of the flank companies to be called the Right flank company and to be that of the senior of the two Captains who shall command the flank-Companies.
The other batalion, commanded by the second Major, shall form the left of the Regiment, and shall consist of the second fourth sixth and Eighth of the batalion companies with the remaining flank company to be called the Left-flank Company.
The flank company in the batalion of the right shall be stationed on the right. The station of the other companies shall be from right to left No. 1. 5. 3. 7: Numbers 1 & 5 forming a division to be called the First Division Numbers 3 & 7 forming another Division to be called the second Division. The flank company in the batalion of the left shall be stationed on the left. The station of the other companies shall be from right to left No. 2. 6. 4. 8: Numbers 2 & 6 forming one division to be called the Third division and numbers 4 & 8 forming another division to be called the Fourth Division.
When the two flank companies shall be united they will form a Division to be called the Flank Division. That of the batalion of the right shall in this case form the right of this Division.
The Platoons of the Batalion Companies shall in each batalion be numbered from right to left No. 1 to 8 and shall be denominated in the same order First Platoon Second Platoon &c. The Platoons of each flank Company shall be denominated First and second, and distinguished when necessary as the “First Platoon of the Right Flank Company” “The second Platoon of the left Flank Company” &c.
The Sections of each Platoon shall be denominated Right and Left, and, when necessary, shall be distinguished by the number of such Platoons as “Right Section of the first Platoon” “Left Section of the second Platoon” &c.
The fundamental formation of the rank and file of each Regiment shall be upon three ranks; but under particular circumstances it may be upon two ranks only, and this shall be the ordinary formation for exercise, while the actual number of which a Regiment may consist shall be limited as at present, to the end that it may occupy the same extent of front nearly as it would do upon three ranks when completed to the full establishment.
In the formation upon three ranks the tallest men of a company shall compose the front rank the shortest the center rank and those of middle size the rear rank. Each rank shall be sized from the flancks to the center—the tallest men being on the flancks and the shortest in the center. In the formation upon two ranks the tallest men shall be in the front rank the shortest in the rear rank.
The distance from one rank to another shall be a pace measuring from breast to back.
When a batalion shall exercise separately its flank company shall remain with it. When a regiment shall exercise collectively the two flank companies shall be united on the right of the Regiment.
The flank companies shall be composed of men selected from each regiment for their merit. Those who do brilliant actions shall be admitted to them as of right. They shall be commanded by officers designated by the Chief Officer of the Department of the Inspectorship serving with an army with the approbation of the Command of such army.
There shall be an interval of Twenty paces between the two batalions and an interval of one pace between the fifth and third Companies of the batalion of the right and the sixth and fourth Companies of the batalion of the left which is reserved for position of the Colors with their guards. There shall be no interval between the other companies or between any subdivisions of them.
In the formation for exercise or battle, the companies of each batalion and of course their subdivisions shall be equalized in point of number.
In the formation for exercise and battle to be denominated “The order of battle” the officers and non commissioned officers shall be thus posted (viz)
The Captain of a Company on the right of the front rank of the right platoon of his company covered by a sergeant on a line with the rear rank. The first Lieutenant on the right of the front rank of the left Platoon of his company covered also by a sergeant in the rear rank. The second Lieutenant three paces behind the center of the company to be denominated a rear-officer. The first sergeant two paces behind the left of the right Platoon the second sergeant two paces behind the left of the left Platoon. The Corporals equally divided on the flanks of the two Platoons in the front rank.
The second Lieutenant of the Company which forms the left of each Batalion shall be on the left of the front rank of that Company covered by a Cadet in the rear rank. Another Cadet shall supply the place of that Lieutenant.
A Cadet shall bear the standard of each Batalion to be stationed as hereafter mentioned. Two other Cadets shall serve as a guard to the standard.
The Post of the Commandant of a Regiment shall be thirty paces behind the rear of the rank and file opposite the center of the Interval between the two batalions. That of the first Major shall be ten paces in advance of the Commandant opposite the center of the “Batalion of the Right.” That of the second Major in a similar position relatively to the “Batalion of the Left.” That of the Adjutant fifteen paces in advance and directly in front of the Commandant. That of Sergeant Major Ten paces in advance & directly in front of the Major of his batalion. The Pay Master, Quarter Master, Surgeon, Surgeon’s Mates and Quarter Master sergeants will be employed in separate and peculiar duties. But the Commandant of a Regiment may on special occasions employ the two former in the line assigning them their stations.
Every officer to fulfil the ends of his position must occasionally vary it but in such case he is to resume it as speedily as possible. The field and staff officers having to superintend the order of their corps at large will be proportionately less stationary. The Commandant in particular may exercise great discretion in this respect.
The field Officers and the Adjutant will serve on Horse back. All others on foot. The places of Officers and non Commissioned Officers who may be wanting or absent are to be supplied by those next in grade; and when necessary, in the formation for exercise or battle, the Commandant of a Regiment may assign Officers of one Company to another Company.
The standard of each batalion shall be stationed in the Center thereof—the bearer of it ranging himself in a line with the front rank and being covered & supported by one cadet in the center another in the rear rank. In Evolutions, the standard will be considered as attached to the Platoon immediately on its left.
The Musicians of the batalion of the right formed into two ranks with their Chief on the right shall be posted behind the Eighth platoon of that batalion at the distance of fifteen paces then left ranging in a line with the left of that platoon. The Musicians of the batalion of the left formed in like manner shall be posted behind the first platoon of that batalion at the like distance their right ranking in a line with the right of that platoon.
